Citation Nr: 1740004	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-33 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hemorrhoids.

2.  Entitlement to service connection for Crohn's disease.

3.  Entitlement to an initial compensable disability rating for plantar fasciitis and metatarsalgia (previously rated as left big toe tendonitis) from January 25, 2012 to March 31, 2017, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran's service personnel records (incomplete, as described below) appear to indicate active service from March 1997 to September 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a March 2017 Travel Board hearing.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for Crohn's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2017, the Veteran withdrew the appeal for entitlement to increased disability ratings for the grants of service connection for hemorrhoids and plantar fasciitis and metatarsalgia (previously rated as left big toe tendonitis).






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for an initial compensable disability rating for service-connected hemorrhoids by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal for an initial compensable disability rating for plantar fasciitis and metatarsalgia (previously rated as left big toe tendonitis) from January 25, 2012 to March 31, 2017, and in excess of 20 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

In an April 2017 VA Form 21-4138, the Veteran requested to withdraw his claims for entitlement to increased disability ratings for service-connected hemorrhoids and left big toe tendonitis.  Therefore, there remain no allegations of error of fact or law for appellate consideration as concern the earlier effective date issues.  Accordingly, the Board does not have jurisdiction over these issues and they are dismissed.





ORDER

The appeal for an initial compensable disability rating for service-connected hemorrhoids is dismissed.

The appeal for an initial compensable disability rating for plantar fasciitis and metatarsalgia (previously rated as left big toe tendonitis) from January 25, 2012 to March 31, 2017, and in excess of 20 percent thereafter, is dismissed.


REMAND

The Board finds that additional development is needed prior to adjudication of the Veteran's claim for service connection for Crohn's disease.  The Veteran has several periods of military service, to include service in the Navy Reserve and National Guard.  Throughout the period on appeal, the Veteran has contended that he was discharged from service due to his Crohn's disease.  However, review of the record indicates that documents are missing from his military personnel record.  Specifically, the Veteran's DD Form 214 from his second period of service in the Reserve is not in the claims file.  In addition, an October 2010 letter from the State of North Carolina Department of Crime Control and Public Safety Joint Force Headquarters references an attachment of Treatment Records, DA Form 3444.  However, this form has not yet been associated with the claims file.  Therefore, on remand, the RO must attempt to obtain his complete personnel file as it is necessary to establish the reason for the Veteran's discharge from service.  

In addition, the Veteran has not been afforded a VA examination for his claim for service connection for Crohn's disease.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

In this case, although service treatment records are silent as to any diagnosis or treatment for Crohn's disease during the Veteran's active duty service, the Board finds that there is competent evidence that his claimed disability may be associated with an in service disease, injury or event.  Notably, the Veteran contends that he was medically discharged from service due to his condition.  See e.g., March 2017 Board Hearing, September 2012 Notice of Disagreement.  Private treatment records also indicate that he was diagnosed with Crohn's disease in September 2009 and subsequently underwent surgery in March 2010.  See e.g., February 2010 Dr. D.R. Treatment Note.  As such, the Board finds that a remand is necessary to determine the etiology of the Veteran's Crohn's disease.  

Lastly, during the March 2017 hearing, the Veteran indicated that he went to sick call several times during service for treatment of stomach pains.  However, these medical records have not been associated with the claims file.  Therefore, further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  

While on remand, the RO should also attempt to obtain the Veteran's updated VA treatment records and any additional relevant private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's military service personnel file, to include records from the Navy Reserve as well as those from the North Carolina National Guard.  

2.  Contact the appropriate records custodian and request the Veteran's complete STRs, to include those related to his service in the Navy Reserve and North Carolina National Guard. 

3.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.  Obtain the Veteran's VA treatment records from July 2017 to the present.

4.  All attempts to secure this evidence must be documented in the claims file by the AOJ and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

5.  After completing the requested development, afford the Veteran an appropriate VA gastrointestinal examination to determine the precise nature and etiology of his Crohn's disease.  The Veteran's claims file must be made available to the examiner in conjunction with the examination.  All tests deemed necessary should be performed, and all findings should be reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  After reviewing the claims file, the examiner should answer all of the following questions completely:

i.)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's Crohn's disease began in service, or is otherwise related to a disease, event, or injury in service?

The examiner must provide a complete rationale for any opinion provided.  The absence of evidence of treatment for Crohn's disease in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

6.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


